Scott, J.
(concurring):
Neither tlie complaint nor th:e moving affidavits show that the defendant' corporation is insolvent of in danger'.of becoming irisoh vent, or that any reason' exists which, according to our practice,'would authorize the appointment■ of a receiver.' All that, is disclosed is that 'plairitiff, claiming to ownj. as executor of his" deceased wife’s estate, óne-hájf the capital stock, is dissatisfied with the management of the corporation. The order should be reversed, with ten-dollars costs and disbursements, and the motion denied, with ten ■dollars costs. .
Ingraham and Clarke, JJ., concurred.
Order reversed, with ten dollars costs and disbursements, arid motion denied, with ten dollars costs. .; ..